Citation Nr: 1543940	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for scars, to include mid-sternum, distal medial left thigh, and proximal medial left thigh.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim for service connection for scars, and assigned a zero percent rating. 

In January 2011, the Veteran submitted a notice of disagreement (NOD) to contend the non-compensable rating assigned for his scars. Subsequently, the RO issued a statement of the case (SOC) continuing the Veteran's rating, and the Veteran appealed the decision, submitting a substantive appeal (VA Form 9). In December 2014, the Board remanded the Veteran's claim for further development, specifically to obtain examination records or provide the Veteran with another examination. 

In August 2015, after substantially accomplishing the development directed by the Board's last remand, the RO issued another rating decision. This rating decision granted the Veteran's increased rating claim and assigned a 10 percent rating for the Veteran's service-connected scars, effective from the inception of his claim. In a concurrent supplementary statement of the case (SSOC) the RO denied any rating in excess of 10 percent. 

The Board notes that in spite of the above increase in evaluation, the Veteran has not withdrawn his appeal. As 10 percent rating for scars is not a full grant under the appropriate diagnostic code, the appeal for an increased rating for his scars continues. See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.
FINDINGS OF FACT

1. The evidence shows that only two of the Veteran's scars, mid-sternum, have been shown to be painful, with signs of discomfort during times of cold weather or humidity; however, these scars are stable, linear and superficial.  

2. The preponderance of evidence shows that the Veteran's other surgical scars, to include in the distal medial left thigh and proximal medial left thigh, are shown to be superficial, linear, and stable, with no associated pain, and a total area less than 144 square inches, and do not cause any limitation of motion or limitation of function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for scars have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118; Diagnostic Codes (DC) 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Initial Rating - Scars

The Veteran claims that his service-connected scars, residuals of his heart surgery in 2008, are more severe than the currently-assigned 10 percent disability rating. Specifically, the Veteran asserts that the scars, especially on his chest (trunk) are painful, especially in humid weather or in the cold. He also asserts that such scars limit his range or motion of his left side, and are deep scars to the bone. A review of the evidence of record, to include multiple VA Compensation and Pension (C&P) examinations, VA medical treatment records and lay statements, demonstrate that the Veteran suffers discomfort and pain from two scars on his sternum, however, all other scars are superficial and linear, with no other signs of painful or unstable scars. As such, the Board finds that the Veteran's current 10 percent rating fully contemplates his current residual scar condition, and a higher rating is not warranted; therefore, the Veteran's claim for an increased rating must be denied.  

The Board notes that the Veteran's scar resulting from heart surgery has been evaluated under Diagnostic Code 7804. 38 C.F.R. § 4.118, DC 7801-7805. 
Under Diagnostic Code 7804, governing painful, unstable scars, a 10 percent rating is warranted for one or two scars that are unstable or painful. A 20 percent and 30 percent rating is only warranted when three to four, or five or more, respectively, painful or unstable scars are detected. 

The Veteran has been afforded several VA C&P examinations for his residuals of his heart surgery, which includes analysis of scars, in September 2013 and March 2015. The Board notes that in addition to these VA examinations, the Veteran has also provided the results of a private examination for residuals of his heart surgery, conducted in October 2010. A review of these examinations show that the Veteran suffered from one to two painful scars on his mid-sternum, with all scars noted as superficial, stable and linear. The Board notes that under the Diagnostic Code noted above, such symptomatology warrants no more than a 10 percent rating. The Board will discuss these examinations in turn. 

In September 2013, the Veteran was afforded his first VA examination with specific regards to his scars. During this examination the Veteran expressed his history of painful scars, specifically, those around his mid-sternum. The Veteran noted that he experienced severe discomfort/pain in these scars and believed that they were deep scars to his bone. He noted that this pain would increase during humid weather or cold temperatures. However, he noted no skin breakdown or any inflammatory changes, bleeding or otherwise. On examination, the VA examiner noted one painful scar, specifically in the sternotomy scar region, when the weather changes. However, the examiner noted that even that scar was stable and created no limitation of motion. The examiner further noted that all other scars, to include those on his lower extremity (thigh) showed no signs of pain, were linear, stable and superficial. Overall, the examiner concluded no functional effect from scars. 

In March 2015, the Veteran was afforded another examination. The VA examiner noted six separate scars, four in the sternotomy scar region, and two in the lower extremity (thigh). With regards to the lower extremity scars, the examiner noted the same results from prior examinations, the scars were not painful, were all linear, stable, and were all superficial, with no connection to deep tissue. With regards to the scars on the Veteran's sternum, the VA examiner noted that two of the four scars were painful to the Veteran. Again, the examiner noted that Veteran's statements that they were especially painful during humid weather and the cold. The examiner noted specifically that the Veteran's main median sternotomy scar and the left upper chest wall scar (where the pacemaker insertion was made) were painful under those circumstances the Veteran had described. However, the other two identified scars in that sternotomy region did not show any signs of pain. On examination, all such scars were noted as linear, stable and superficial. 

In addition to these two examinations, the Board notes that the Veteran has also submitted an October 2010 private examination for residuals of his heart surgery. The examination, along with a March 2015 VA examination, examined all residual effects of the Veteran's 2008 heart surgery, to include his scars, however, were not strictly focused on his claim for scars. The Board notes that both these examinations reveal much of the same conclusions regarding the Veteran's scars symptomatology as those in the examinations presented above. Specifically, both note the two regions of scars in the Veteran's sternum region and thigh. In both examinations, the examiner noted only that such scars were linear, superficial and stable, with no signs of painful scars, or any additional limitation of motion. 

As noted above, for a 20 percent rating under the current Diagnostic Code of 7804, the evidence of record must demonstrate that there are three to four painful or unstable scars. See 38 C.F.R. § 4.118, DC 7804. Here, the Veteran's most recent examination, in March 2015, represents the most severe manifestation of the Veteran's scars, yet only demonstrated two painful scars. The examiner noted that all other scars were not painful, linear, superficial and stable; such symptomology does not warrant a 20 percent rating. Likewise, a 30 percent rating is not warranted as there is no evidence of five or more painful or unstable scars. Id. 

The Board notes that the Veteran has continuously contended that his sternum scar has caused him pain, and that such scars were deep scars, that connect with the soft tissue below the skin, causing pain. The Board notes that, while the Veteran is certainly competent to note that he is experiencing painful scars in a specific region, he is not, however, competent to identify such complex medical diagnoses as whether his scars are superficial or deep scars connected to the soft tissue under the skin. The Board notes that such medical evaluation require medical training, education, and experience to competently speak to such complex medical matters, which the Veteran has not demonstrated he possesses. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, as the Veteran is considered credible and competent with regards to his reports of painful scars, as he has contiunously contended this symptom, he is not competent to speak to the anitomical structure of his specific scars. Such medical determinations have been concluded by medical experts during his various examinations noted and discussed above. The Board finds those VA and private examinations to be the most probative evidence of record, as they are medically based and responsive to the specific inquiry at hand. 

The Board has also reviewed the extensive VA treatment records in the Veteran's claims file. The Board notes that, indeed, the medical records reveals that the Veteran has continuously contended that he suffered some discomfort and pain from his scar region on his sternum; however, none of such records notes how many painful scars or any opinion/description of the scars. See e.g. VA Treatment Records, dated May 2011; November 2012; August 2013; and September 2013. Although such records certainly corroborate the Veteran's contention of painful scars, they do not reveal any details of the scars in the specificity required (e.g. how many painful scars) to be probative. 

Finally, the Board notes that scars, especially those not of the face, head, or neck may also be rated under other distinct Diagnostic Codes, namely Diagnostic code 7801 and 7802.  However, the Board notes that the medical records and VA examinations all reveal that the Veteran's scars are all linear and superficial. Therefore, the Board finds that neither Diagnostic Code 7801, requiring deep and non-linear scars, and Diagnostic Code 7802, requiring superficial and non-linear scars, are not applicable in the claim at hand, and would not otherwise yield a higher rating for this claim. 

Consequently, as the preponderance of the evidence is against the finding that the Veteran's service-connected scars are more severe than his current 10 percent rating, the benefit-of-the-doubt doctrine is not applicable, and the Veteran's claim must be denied.  

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability picture that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 7336. Accordingly, the severity, frequency and kind of symptoms, the Veteran's service-connected scars manifests are contemplated by the rating criteria. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record. In this case, the Board notes that the Veteran filed a claim for a TDIU in January 2015. However, the Board finds that such claim is based on his service-connected heart condition and not specifically associated with this claim for his scars. Indeed, in his hand written claim, the Veteran noted that his TDIU claim is based on his inability to work because of his heart condition; this was similarly reflected in his VA Form 21-4192, for application for individual unemployability. Consequently, the Board finds that such claim for a TDIU has not been asserted by the Veteran with regards to this specific claim, and that he is unemployable due to his service-connected scars. As such, the Board finds that such claim has not been raised, formally and informally by the record, and is, thus, not before the Board at this time.

ORDER

Entitlement to an increased rating in excess of 10 percent for scars is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


